Citation Nr: 1040216	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for a left shoulder disability, to include a frozen (minor) 
shoulder, with chronic dislocations, post-operative. 

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from July 1945 to September 1946 
and from March 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision from the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida. 

This matter was previously before the Board in December 2009, at 
which time it was remanded for additional development.  It is now 
returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks a disability rating greater than 40 percent for 
his service-connected left shoulder disability.  His left 
shoulder disability is currently rated as 40 percent disabling 
under Diagnostic Code 5200 which provides the rating criteria for 
scapulohumeral articulation.  Under this diagnostic code 
provision, the maximum 40 percent rating is assigned where there 
is unfavorable ankylosis of the scapulohumeral articulation of 
the major shoulder and arm, with abduction limited to 25 degrees 
from the side.

The Board notes that the only applicable diagnostic code 
provision which provides a disability rating greater than 40 
percent for the minor shoulder would be Diagnostic Code 5202 
which provides the rating criteria for impairment of the humerus.  
The next higher disability rating of 50 percent is assigned when 
there is evidence of nonunion (false flail joint) of the humerus.  

A VA examination report dated in February 2007 shows that the 
Veteran reported having continued pain and limitation of motion.  
He was said to have been diagnosed with adhesive capsulitis in 
2005, and that surgery had been recommended but declined because 
of his old age.  He was treated with over-the-counter pain 
medication and exercises.   It was also noted that in August 2002 
he suffered a stroke that resulted in some weakness of the left 
upper extremity.  

Parenthetically, at this juncture the Board notes that a VA 
examination report dated in April 2002, prior to the first stroke 
of the Veteran, shows that the left shoulder was manifested by 
pain and weakness.  Range of motion of the left shoulder was 90 
degrees of extension, 90 degrees of internal rotation, and 60 
degrees of external rotation.

The February 2007 VA examiner continued that in October 2006 he 
suffered another stroke, at which time the left upper extremity 
was paralyzed.  With time, slight improvement in the movements of 
the left upper extremity was indicated.  At present he reported 
pain in the shoulder that would radiate all the way down to 
include the whole left upper extremity.  He also described that 
the pain was constant and would flare up on any movement of the 
shoulder.  He has tingling and numbness in the fingers.  It was 
indicated that the left upper extremity was useless, as he could 
not hold anything with his hand because of the spasticity in his 
hand and fingers.  He was given a wrist splint but he has not 
used it.  He has lost most of his motions in his shoulder, elbow, 
and hand after the second stroke.  He would take over-the-counter 
pain medication for the pain.  He added that most of the time the 
pain was at 10 on a scale of 10 in intensity.  He did not use any 
assistive devices and received assistance with activities of 
daily living from his wife.  The Veteran was said to be retired.

Physical examination revealed that the Veteran was holding his 
left upper extremity against his chest with the elbow slightly 
flexed and the wrist and fingers in a flexed position.  This was 
typical of the post-stroke spastic hemiplegia of the upper 
extremity.  Examination of the left shoulder showed no local 
tenderness or swelling or deformity.  Range of motion was 
severely restricted.  Forward flexion has 25 degrees of active 
motion and 40 degrees of passive motion with pain.  Abduction had 
25 degrees of active motion and 40 degrees of passive motion with 
pain.  External rotation had 20 degrees of active and 30 degrees 
of passive motion with pain.  Internal rotation had 50 degrees of 
active and 60 degrees of passive motion with pain.  Repetitive 
motion of the shoulder was not feasible because of severe pain 
and his reluctance to do that because of pain.  The diagnosis was 
left upper extremity spastic hemiplegia following a recent 
stroke, and osteoarthritis of the left shoulder joint.

VA outpatient treatment records dated from August 2007 to June 
2010 show intermittent treatment for symptoms associated with the 
left shoulder disability.  The treatment record show reports of 
continued left shoulder pain with a 50 year history of left 
shoulder dislocation.  Degenerative joint disease of the left 
shoulder was also noted.  The Veteran was treated with over-the-
counter pain medication. 

A VA joints examination report dated in July 2008 shows that the 
Veteran reported experiencing pain and weakness in the left 
shoulder.  He indicated that he had experienced two strokes in 
the preceding four years which had severely limited his ability 
to move or use is left arm due to stroke residuals.  He reported 
he was able to barely form a grip with his hand status post the 
stroke, and his shoulder had very limited range of motion.  He 
added that he was unable to raise his left arm to dress himself 
or to shower, and his wife would help with grooming.  He 
indicated that prior to the first stroke, approximately four 
years earlier, he had severe limitations of his range of motion 
of his left shoulder, but was able to use his hand and do some 
lifting with the left arm.  After his second stroke, he described 
feeling like a "cripple."  His wife would have to cut his meat 
when eating and help with dressing.  He could not hold a soda 
bottle with the left hand. 

The examiner noted there was evidence of guarding of movement and 
abnormal motion in the left shoulder.  While there was pain and 
weakness, there was no deformity, giving way, instability, 
stiffness, incoordination, dislocation, subluxation, or decreased 
speed of joint motion.  Daily severe flare-ups were noted.  
Physical examination revealed range of motion of the left 
shoulder was flexion to 30 degrees and abduction to 30 degrees 
with pain on motion.  The examiner noted there was no additional 
loss of range of motion after repetitive use.  The diagnosis was 
degenerative joint disease in the left shoulder.   The examiner 
noted that functional impairment associated with the left 
shoulder, with respect to physical and sedentary activities, 
included decreased manual dexterity, problems with lifting and 
carrying, decreased strength upper extremity, pain, and 
disfigurement.  The examiner added that the Veteran was status 
post two strokes and that he had reported stroke residuals in the 
left shoulder, arm, and hand.  Without resorting to mere 
speculation, it was difficult for the examiner to determine how 
much of the functional limitation was attributable to his stroke 
residuals or to his service-connected left shoulder condition.

Initially, the Board notes that the July 2008 VA examination 
report is inconsistent in its findings.  While it sets forth in 
the summary of joint symptoms that there was no deformity, in the 
opinion following the diagnosis it is indicated that there is 
disfigurement.  Moreover, it is unclear whether the VA examiner 
had been provided with the Veteran's claims file in conjunction 
with conducting the examination of the Veteran as the examiner 
concluded that without resorting to mere speculation, it was 
difficult to determine how much of the functional limitation was 
attributable to the stroke residuals or to the service-connected 
left shoulder disability.  In this regard, the examiner does not 
comment of the examination findings related to the Veteran's left 
shoulder disability that are of record dated prior to the initial 
August 2002 stroke or the second October 2006 stroke.   As the 
examiner could not render an opinion as to whether the Veteran's 
symptoms were attributable to the service-connected left shoulder 
disability or to his two strokes without resorting to mere 
speculation, the Board finds this finding to be ambiguous because 
the examiner did not provide any supporting rationale, and it is 
not clear that the statement was based on all procurable and 
assembled data.  See 38 C.F.R. § 3.102 (2010); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2009); Stefl v. Nicholson, 21. 
Vet. App. 120, 124 (2007).  Additionally, it is not clear whether 
such a conclusion was rendered after the procurable and assembled 
data had been fully considered, and/or whether the inability to 
provide a definitive opinion was due to a need for further 
information or because the limits of medical knowledge had been 
exhausted regarding the severity of the Veteran's left shoulder 
disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As 
such, the Board finds that a remand is required prior to further 
adjudication of this matter.

The left shoulder disability rating bears a direct relationship 
on whether the Veteran is unemployable due to his service-
connected disabilities, which implicates his TDIU claim.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination for the purpose 
of ascertaining whether the precise nature 
and severity of this service-connected left 
shoulder disability.  The entire claims file 
and a copy of this Remand shall be reviewed 
by the examiner and the report shall note 
that review.  It shall be indicated in the 
report that a review of the claims file was 
conducted.  All studies deemed necessary by 
the examiner shall be performed, and all 
findings should be reported in detail.

The examiner shall provide the range of 
motion of the Veteran's left shoulder, in 
degrees, and note the normal range of motion.

The examiner shall indicate whether there is 
weakened movement, excess movement, painful 
movement, excess fatigability, or 
incoordination attributable to the left 
shoulder disability, expressed, if feasible, 
in terms of degree of additional range of 
motion loss.  If it is not feasible to 
express the degree of additional motion loss, 
an explanation for the why it is not feasible 
should be provided.

The examiner shall express an opinion as to 
whether pain in the left shoulder could 
significantly limit functional ability during 
flare-ups or during periods of repeated use, 
noting, if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use or 
during flare-ups. If the examiner determines 
that it is not feasible to express the degree 
of additional motion loss, an explanation for 
the why it is not feasible should be 
provided.

If it is determined that an opinion cannot be 
rendered without resorting to mere 
speculation, the examiner shall provide 
supporting rationale for such a conclusion, 
to include whether such a conclusion was 
rendered because the procurable and assembled 
data was fully considered, and whether the 
inability to provide a definitive opinion was 
due to a need for further information or 
because the limits of medical knowledge had 
been exhausted regarding whether the 
Veteran's symptoms are attributable to the 
Veteran's stroke residuals or to the service-
connected left shoulder disability.

The examiner shall comment on the impact of 
the claimed increase in severity of the 
Veteran's disability, if any, on his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims, to include entitlement to a 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



